Review in the above-captioned matter is transferred to the Court of Appeal, Fifth Appellate District with directions to vacate its decision and to reconsider the case in light of People v. Superior Court (Lara) (2018) 4 Cal.5th 299, 314, 228 Cal.Rptr.3d 394, 410 P.3d 22. The issue for which this court granted review in People v. Padilla, S239454, and People v. Mendoza, S238032, is rendered moot in the above-captioned matter in light of Senate Bill No. 394, signed into law on October 11, 2017. ( Cal. Rules of Court, rule 8.528(d).)